Citation Nr: 1647885	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  06-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and alcohol use disorder, including as secondary to left knee injury.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.  He served in the Republic of South Vietnam from August 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

During a December 2013 Board hearing for another appeal, the Veteran filed a notice of disagreement with the May 2013 rating decision.  In November 2014, the claim was remanded by the Board to the RO in accordance with Manlicon v. West, 12 Vet. App. 238 (1999), for the issuance of a statement of the case (SOC).  The SOC was issued in June 2015, and the Veteran perfected the instant appeal.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in July 2016.  At that time, the undersigned agreed to hold open the record for 60 days to enable him to obtain an opinion from a psychologist or psychiatrist.  He has since that time submitted such an opinion, and his attorney has requested that the record be closed.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has a current diagnosis of PTSD, depression and related alcohol use disorder as a result of his military service.

CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder, diagnosed as PTSD, depression and related alcohol use disorder, was incurred during his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken in this decision, a discussion of VA's duties to notify and assist are not necessary.

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, neither PTSD nor depression are classified as a psychosis, and service connection for these disorders may not be granted on a presumptive basis. 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(1); see also, 38 U.S.C.A. § 1154 (b). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis

The Veteran contends he has PTSD as a result of his active duty service.  Specifically, the Veteran reports that during his service in the Republic of Vietnam, as part of his job as a vehicle driver, he participated in convoys, and that his convoy was fired upon and routinely.  He would have to drive around babies sitting in the road with bombs which was stressful.  He also testified that he witnessed an ammunitions dump blown up right outside his barracks.  Parenthetically, service connection is in effect for a left knee injury that has been acknowledged by the Board as having occurred when a convoy stopped abruptly in en route to deliver supplies.  He also noted that he was afraid when he would guard tankers that someone from the enemy would blow them up.  See Veteran's December 2011 stressor statement as well as his July 2016 hearing testimony.

The Veteran's individual stressful events have not been verified by the Defense Personnel Records Image Retrieval System (DPRIS).  However, his service personnel records demonstrate that he served in the Republic of Vietnam from August 1971 to April 1972, and that he worked as a motor transport operator during his service.  They also reveal that he participated in an unnamed campaign for an illegible amount of time.  His medals include the Vietnam Campaign Medal, Sharp Shooter M16 and M14, Vietnam Campaign Medal, and National Defense Service Medal.  

The Board acknowledges that the Veteran has a current medical diagnosis of psychiatric disorder characterized as PTSD, depression and related alcohol use disorder.  See September 2016 psychological evaluation from psychologist O.A.-S., Ph.D.  VA treatment records reflect that he receives treatment for PTSD, since approximately 2006, and the Veteran readily admits that he did not seek treatment prior to about the year 2000.  While it is true that a VA psychologist found no psychiatric diagnosis on examination in May 2013, the Board finds that the September 2016 report is based on the most comprehensive information, and accepts the diagnoses in the 2016 report.  

As to the September 2016 psychological report, the examiner reviewed the record and examined the Veteran.  The psychologist found that the Veteran had PTSD, depression and related alcohol dependence disorder.  He found that these disorders were are more likely than not related to service.  The examiner noted that these disorders were specifically linked to his service in Vietnam, and the incidents or stressors described by the Veteran above.  Based on a review of the service personnel records, the Board finds that the Veteran's service is consistent with the events described in his testimony and in his written stressor statement.  The Board accepts the Veteran's stressors as described in the testimony and in his December 2011 stressor statement.  

The Board observes that the RO denied the claim in May 2013 on the basis that there was no diagnosed psychiatric disability.  Since that time, the aforementioned diagnosis has been rendered.  Moreover, the 2016 psychologist offered an opinion that the diagnosed psychiatric disorders were related to stressors in Vietnam which the Board considers verified.  Again, the Veteran's reported in-service stressors are consistent with the places, types, and circumstances of his service.  

The Veteran and his wife testified that when he discharged from service, just after his return from the Republic of Vietnam, that he had psychological difficulties, was often angry, and had a difficult time assimilating to civilian life.  He reported that he did not know he could go to the VA for help with these problems until at least 2000.  The Veteran's and his wife's testimony was credible, and was supported by his service record and DD 214.

In summary, the Veteran has a diagnosis of PTSD and depression with related alcohol dependence, which a licensed psychologist has found to be as likely as not related to his Vietnam service.  The Board finds that the stressors are consistent with the places, types, and circumstances of his service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Service connection for PTSD, depression and related alcohol use disorder is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


